EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Kligler on 3/18/2022.

The application has been amended as follows: 

14. A method, comprising:
                locating a set of N electrodes in proximity to an epidermis of a subject so as to acquire N respective input signals generated by electric sources with the subject;
providing a set of M channels, where M is less than N;
multiplying the N input signals by a quasirandom N X M matrix of ones and zeros, using a switch, to generate M output signals from the N electrodes, including short-circuiting selected ones of the N electrodes, and directing the M output signals to the M channels; and
a processor configured for receiving and analyzing the M output signals obtained from the M channels while controlling the switch the modulate the quasirandom N X M matrix to compute, based on the output signals, respective timecourses of the electric sources within the subject.
Response to Amendment/Arguments
	The amendment(s) filed 3/15/2022 by the Applicant is response to the previous Office action mailed 1/27/2022 have been considered by the Examiner. The rejection(s) in the previous Office action of the claim(s) are withdrawn in response to the ended claims(s) and corresponding arguments.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7, 9-20, 22, 23, 41 and 42 are allowable over the prior art of record. The closest prior art of record includes US 20140257129 to Choi et al. The prior art of record fails to disclose, teach or fairly suggest, singly and in combination:
a switch, configured to multiply the N input signals by a quasirandom N X M matrix of ones and zeroes to generate M output signals from the N electrodes, including short-circuiting selected ones of the N electrodes, and to direct the M output signals to the M channels and a processor configured to receive and analyze the M output signals obtained from the M channels while modulating the quasirandom N X M matrix to compute, based on the output signals, respective timecourses of the electric sources with the subject as set forth in Claim 1; and
multiplying the N input signals by a quasirandom N X M matrix of ones and zeros, using a switch, to generate M output signals from the N electrodes, including short-circuiting selected ones of the N electrodes, and directing the M output signals to the M channels and a processor configured for receiving and analyzing the M output signals obtained from the M channels while controlling the switch the modulate the 
While the prior art of record generally discloses the use of N electrodes and M channels, where M is less than N, and randomly selecting electrodes for the purpose of detecting electrical signals from an individual, the prior art of record fails to disclose the quasirandom N X M matrix as claimed, including the short-circuiting and analysis as claimed for detection of respective timecourses. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791